Citation Nr: 9914932	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  95-22 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for 
postoperative residuals of histiocytoma of the right calf.

2. Entitlement to a compensable rating for postoperative 
residuals of leiomyosarcoma of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to 
December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Oakland, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The veteran was initially granted service connection for 
residuals of excision of malignant fibrous histiocytoma from 
the soft tissue of the tibial area of the right leg and 
assigned an evaluation of 0 percent in March 1995.  The 
evaluation was increased to 10 percent in February 1998.

The veteran was initially granted service connection for 
residuals of excision of leiomyosarcoma from the soft tissue 
next to the left patella in March 1995.  An evaluation of 0 
percent was assigned at that time.  This issue will be 
discussed in the remand portion of the decision.

The matter of an earlier effective date for the grant of 
compensation for the disabilities at issue was also developed 
for appellate review.  That matter was withdrawn from 
appellate consideration at a December 1998 hearing before a 
Member of the Board.  



FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal of a claim for a 
rating in excess of 10 percent for postoperative residuals 
of histiocytoma of the right calf this appeal has been 
obtained.  

2. Medical evidence demonstrates that the veteran underwent 
an excision of malignant fibrous histiocytoma from the 
soft tissue of the tibial area of the right leg in August 
1986.  Residuals of the procedure include atrophy and 
complaints of weakness which affect his ability to perform 
repetitive actions, but do not include prolonged 
treatment, inability to keep up with work requirements 
symptomatic scarring, soft or flabby muscles, sloughing of 
soft parts, intermuscular scarring, indications on 
palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with sound 
side.


CONCLUSION OF LAW

The requirements for a rating in excess of 10 percent for 
postoperative residuals of histiocytoma of the right calf 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5311 (in effect 
before and after July 3, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records are negative for wound or injury to 
the right leg.  Private medical records indicate that the 
veteran underwent an excision of a malignant fibrous 
histiocytoma from the pretibial aspect of the mid aspect of 
the right leg in August 1986.  The veteran subsequently 
underwent radiotherapy which caused a modest erythema, but 
was otherwise well tolerated.  Follow-up records indicated 
that the veteran recovered well.  A December 1986 note 
indicated that the veteran was able to play football 2 months 
after the surgery.

The veteran underwent a VA examination in February 1995.  The 
right leg over the midshaft of the tibia area showed 
superficial skin atrophy over an elliptical area of two to 
three inches.  Mild muscle atrophy of the right calf was 
noted.  The circumference of the right calf was 1 centimeter 
(cm) less than the left.

The veteran underwent another VA examination in January of 
1997.  The examiner indicated that a detailed review of the 
claims folder was done in conjunction with the examination.  
The examiner noted complaints of some weakness in the right 
lower leg with calf atrophy.  Examination revealed a scarcely 
visible, hypopigmented longitudinal scar in the right 
pretibial region.  No palpable mass was detected.  Right 
lower leg circumference was 38 cm. compared to 39 cm. on the 
left.  Ambulation was possible without weakness and repeated 
standing on toes elicited some mild degree of weakness in the 
right calf diminishing strength from 5/5 to 4+/5.

The impression was status post excision of malignant fibrous 
histiocytoma of the right pretibial region of the lower leg 
with secondary right calf atrophy.  The examiner commented 
that the veteran's right leg disability affected activity due 
to minimal weakness of the right calf region which affected 
his ability to do repetitive actions.  The examiner opined 
that the muscle weakness was directly and proximately caused 
by radiation therapy.

The veteran testified before a local hearing officer in 
November 1997 and a Member of the Board in December 1998.  
The veteran testified that the surgical scar on his right leg 
had become irritating.  The veteran used to be a runner, even 
after his surgeries, but he can no longer run.  The veteran 
testified that the atrophy determination with regard to his 
lower right leg was not an issue.  The veteran claimed that 
lower right leg weakness affected the stability of his right 
knee, but that he did not wear a brace.  The veteran had not 
received any treatment for his right leg since the VA 
examination in January 1997.
Criteria

Initially, the Board notes that the veteran's increased 
rating claim is found to be well-grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, he has presented a claim 
which is plausible.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  The Board is also satisfied that all relevant facts 
have been properly developed, and that no further assistance 
is required in order to satisfy the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).

When rating a disability consideration is given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they are raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In addition, the entire history of the veteran's 
disability is also considered.  Consideration must be given 
to the ability of the veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10 (1998).  If there 
is a question as to which of two evaluations should apply, 
the higher rating is assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(1998).

The Board notes that during the pendency of the appeal, the 
rating criteria for muscle injuries were revised.  See 62 
Fed. Reg. 30327-28 (June 3, 1997).  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  Therefore, the veteran's increased 
rating claims will be considered under both the old and new 
law.

Under the old version of the law, VA regulations provided 
that in rating disability from injuries of the 
musculoskeletal system, attention was to be given first to 
the deeper structures - injured, bones, joints and nerves; a 
compound comminuted fracture, for instance, with muscle 
damage from a missile, establishes severe muscle injury, and 
there may be additional disability from malunion of bone, 
ankylosis or other problems.  See 38 C.F.R. § 4.72 (in effect 
prior to July 3, 1997).  Entitlement to a rating of severe 
grade was established when there was a history of comminuted 
fracture and definite muscle or tendon damage from a missile.  
Id.

It was noted that severe disability of muscles manifested by 
objective evidence of extensive, ragged, depressed and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups and moderate or extensive loss of deep 
fascia, or muscle substance on palpation.  There would also 
be evidence of soft or flabby muscles in the wound area, and 
there would be no swelling or hardening in contraction.  
Tests of strength or endurance compared with the sound side 
or of coordinated movements would show positive evidence of 
severe impairment of function, and electrical tests would 
demonstrate diminished excitability to faradic current 
compared with the sound side but no reaction of degeneration.  
Visible or measured atrophy may or may not be present, and 
adaptive contraction of an opposing group of muscles would 
indicate severity.  Adhesion of the scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae with 
epithelial sealing over the bone without true skin covering 
in an area where bone is normally protected by muscle 
indicates severe muscle injury.  Id.

The former version of Code 5311, applied to injury to muscle 
Group XI, Muscles of the Calf, which included the triceps 
surae, the tibialis posterior, the peroneus longus, the 
flexor hallucis longus, the flexor digitorum longus, and the 
popliteus.  Under this Code, a severe injury warranted an 
evaluation rating of 30 percent, a moderately severe injury 
warranted a 20 percent rating, a moderate injury warranted a 
10 percent rating, and a slight injury warrants a 0 percent 
rating.  38 C.F.R. § 4.73, Code 5311 (in effect prior to July 
3, 1997).

Current VA regulations also assign ratings by muscle groups 
based on a determination of slight, moderate, moderately 
severe or severe muscle injury.  38 C.F.R. §§ 4.56, 4.72, 
4.73 (1998).  Under the current regulations the veteran's 
injury would be rated under the Code pertaining to the 
muscles of Group XI, muscles whose functions are propulsion 
and plantar flexion of the foot, stabilization of the arch, 
flexion of the toes and flexion of the knee.  The muscles 
included are the posterior and lateral crural muscles and 
muscles of the calf.  Under this Code, a severe injury 
warrants an evaluation rating of 30 percent, a moderately 
severe injury warrants a 20 percent rating, a moderate injury 
warrants a 10 percent rating, and a slight injury warrants a 
0 percent rating.  38 C.F.R. § 4.73, Code 5311 (1998).

Under current law, slight muscle disabilities are defined as 
simple wounds of muscle without debridement or infection 
which require only brief treatment and return to duty.  No 
complaints of cardinal signs of disability are related by the 
veteran.  Minimal scarring is present and there is no 
evidence of fascial defect, atrophy or impaired tonus.  No 
impairments of function are present.  38 C.F.R. § 4.56.

Moderate muscle disabilities are defined as injuries with a 
through and through or deep penetrating wound of short track, 
residuals of debridement, or prolonged infection, and 
objective findings including entrance and (if present) exit 
scars, some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  Id.

Moderately severe muscle disabilities are injuries with a 
through and through or deep penetrating wound with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring, and objective findings including 
entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups, indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side, and when 
tests of strength and endurance compared with the sound side 
demonstrate positive evidence of impairment.  Id.

Severe disability is described as through and through or deep 
penetrating wounds, or with shattering bone fracture or 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  Severe injuries require extended 
hospitalization.  Consistent complaint of cardinal signs and 
symptoms are related and the inability to keep up with work 
requirements are considered evidence of severe muscle injury.  
Id.

The disability of the musculoskeletal system is primarily the 
inability due to damage or an infection in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled. 38 C.F.R. § 4.40. (1998).  Functional 
impairment due to pain must also be considered.  38 C.F.R. 
§ 4.59 (1998).

The Board notes that this case involves an appeal as to the 
initial rating of the appellant's service-connected 
disability, rather than an increased rating claim where 
entitlement to compensation had previously been established.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In initial 
rating cases, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Id.

Analysis

In this case the preponderance of the evidence is against the 
veteran's claim for an increased rating for postoperative 
residuals of histiocytoma of the right calf.  Despite the 
evidence of slight atrophy and slight weakness after repeated 
standing on toes, the veteran does not meet the criteria for 
a rating in excess of 10 percent under the former or current 
provisions.  The Board notes that there is no evidence of 
extensive, ragged, depressed and adherent scars, soft or 
flabby muscles, sloughing of soft parts, intermuscular 
scarring or indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  An evaluation in excess of 10 
percent is therefore not warranted.

In the instant case, the preponderance of the evidence is 
also against an increased evaluation based on functional loss 
due to pain on use or due to flare-ups.  The regulations 
require that a finding of dysfunction due to pain must be 
supported by, among other things, adequate pathology.  
38 C.F.R. § 4.40 (1997); see also Hatlestad v. Derwinski, 
1 Vet. App. 164 (1991).  In this case the VA examiner 
recognized a decrease in strength after repeated standing on 
toes, however no restriction due to pain or weakness was 
noted.  There was full and painless active and passive range 
of motion.  Further the weakness was described as minimal.

In testimony before a RO Hearing Officer the veteran 
indicated that the postoperative scar on his right calf is 
sometimes painful, tender and swollen.  However, on 
examination the scarring was barely visible and not shown to 
be symptomatic.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating. 

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence is against 
the claim for an increased rating.


ORDER

Entitlement to a rating in excess of 10 percent for 
postoperative residuals of histiocytoma of the right calf is 
denied.


REMAND

On review of the claims file, the Board finds that additional 
development is required for an adequate determination of the 
veteran's claim for a compensable rating for postoperative 
residuals of leiomyosarcoma of the left knee currently on 
appeal.  In personal hearing testimony before a member of the 
Board, the veteran reported that he had received medical 
treatment pertinent to his claimed left knee disability at 
Kaiser Permanente since the most recent VA examination.  See 
transcript at p. 16.  The Board notes that the claims file 
does not include these records.  An attempt should be made to 
associate these records with the claims file.  

The Court has held that, depending on the particular facts in 
each case, VA has some duty to assist the veteran in the 
completion of his application for benefits under 38 U.S.C.A. 
§ 5103(a) (West 1991 and Supp. 1998).  See Robinette v. 
Brown, 8 Vet. App. 69 (1995); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996); as modified by Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

In light of the foregoing, the case is REMANDED to the RO for 
the following development:

1. The RO, after securing the necessary 
address and authorization, should 
obtain the veteran's complete 
treatment records from Kaiser 
Permanente.  These records should be 
associated with the veteran's claim 
file.

2. After the action requested above has 
been completed to the extent possible, 
as well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue on 
appeal.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, and the requisite period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

